DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered. 


Claims Status
Claims 1, 18 and 26-29 have been amended.
Claims 9-17 were previously canceled.
Claims 1-8 and 18-29 are pending and rejected.



Response to Arguments
Claim Objection
Applicant’s reply, filed 9/28/2020, fails to resolve the previous claim objection.  The claim objections of claims 27-29 have been maintained and are presented below.

35 USC 101 rejection
 Applicant's arguments with respect to the rejection of claims 1-8 and 18-29 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely manage the process for identifying business leads, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’
	 Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to a technical improvement of “reducing the need to make queries to database” (Remarks, pg. 8).  Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to store, receive and transmit data).  Although the claimed invention may allow for a more efficient transfer of data, efficiently transferring data does not itself impart any functional change to computer itself, nor any improvement to another technology or technical field.  Further clarification with regards to the storing of current leads, monitoring of new events, calculation of changes, and utilization of implicit/explicit/cached leads may assist with the analysis of these claims.
Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

35 USC 103 Rejection
Applicant’s arguments with respect to the rejection of claims 1-8 and 18-29 under 35 USC 103 have been considered but are not fully persuasive, in view of the accompanying amendments. 
store in cache one or more leads to calculate effect of changes being caused by new events reducing the need to query a database and improving execution when adjusting a lead score;”.  This added language had not been previously recited and changes the scope of the claimed invention. 
Additionally, Applicant asserts the cited references of Duggal and Gharachorloo do not qualify as analogous art.  Examiner appreciates Applicant’s view, however Examiner disagrees with Applicant’s assessment.  Applicant notes that the Duggal reference pertains to the automatic creation and refining of lead scoring rules.  In order to achieve this goal, Duggal utilizes “Conversion, Rejection and Activity tracker” (para [0028]-[0029], Fig. 2, element 202) to track and store information related to previous leads and new activity in order to create and refine new lead scoring rules.  Applicant’s identified problem with this system is the repeated need to query a database to retrieve data to refine a lead scoring rule.  Thus, an inventor seeking a solution to the problem of repeatedly querying a database for the same information would look to the invention of Ghararchorloo which specifically relates to reducing the need to repeatedly query the same database through the use of cached data.  Therefore, for the purposes of this Applicant’s invention of cached data to improve execution, the cited references are analogous art.
The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Claim Objections
The claims are objected to because of the following informalities:
In claim 27, line 1, “computer-implemented method of claim 26" should read —system of claim 26—
In claim 28, line 1, “computer-implemented method of claim 26" should read —system of claim 26—
In claim 29, line 1, “computer-implemented method of claim 26" should read —system of claim 26—
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 18-29 are rejected under 35 USC § 101.

Claims 1-8 and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
detect an event in a webpage or an application;
store in cache one or more leads to calculate effect of changes being caused by new events reducing the need to query a database and improving execution when adjusting a lead score;
adjust the lead score by comparing the event with implicit lead scoring rules, explicit lead scoring rules, the one or more cached leads, or any combination thereof, improving execution of lead score adjustment; and
assign a lead to a category or classification by using the adjusted lead score for purposes of identifying a positive or negative lead.
These steps, as a whole, set forth the process for identifying business leads, which is an abstract idea because it is a method of organizing human activity. Identifying business leads is considered to be a method of organizing human activity because it is advertising, marketing or sales activity or behavior. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a website and a database. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and are merely being used as tools to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Dependent claims 2-8 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for identifying sales leads. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 18 (method) and 26 (system), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 18 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (medium). As such, claims 18 and 26 are rejected for at least similar rationale as discussed above.  Similarly, dependent claims 19-25 and 27-29 are also rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (U.S. Pre-Grant Publication No. 2016/0217476) (“Duggal”), in view of Gharachorloo et al. (U.S. Patent No. 7,467,131) (“Gharachorloo”).

Regarding claims 1, 18 and 26, Duggal teaches a computer program embodied on a non-transitory computer-readable medium (and related method and system), the computer program configured to cause at least one processor to:
detect an event in a webpage or an application (Fig. 4-6; para [0030]-[0038]);
calculate effect of changes being caused by new events (Fig. 2; para [0029]-[0030]);
adjust the lead score by comparing the event with implicit lead scoring rules, explicit lead scoring rules, or any combination thereof (Fig. 5, 6; para [0031]-[0038]); and
assign a lead to a category or classification by using the adjusted lead score for purposes of identifying a positive or negative lead (Fig. 6; para [0038]).

Although Duggal relates to the creation and refining of lead scoring rules, Duggal does not incorporate store in cache one or more leads reducing the need to query a database and improving execution when adjusting a lead score.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Gharachorloo in the medium of Duggal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method benefitting from caching commonly searched information to reduce the cost of servicing multiple search queries requesting the same information (See Gharachorloo: col 1, ln 32-34).

Regarding claims 2 and 19, Duggal and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the event comprises one or more user initiated activities that impact the lead score (Fig. 4; para [0030]).

Regarding claims 3 and 20, Duggal and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the explicit lead scoring rules comprise of one or more rules defined by one or more users (Fig. 4-6; [0031], [0037], [0051]-[0052]).

Regarding claims 4 and 21, Duggal and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the implicit lead scoring rules comprise of one or more predefined rules not accessible by one or more users for modification (Fig. 4; [0030], [0051]-[0052]).

Regarding claims 5, 22 and 27, Duggal and Gharachorloo teach the above computer program, method and system of claims 1, 18 and 26.  Duggal also teaches wherein the computer program is further configured to cause the at least one processor to filter negative leads from the purview of one or more users (para [0051], [0058]).

Regarding claims 6, 23 and 28, Duggal and Gharachorloo teach the above computer program, method and system of claims 1, 18 and 26.  Duggal also teaches wherein the computer program is further configured to cause the at least one process to display a customized view of the positive lead based on the assigned lead (para [0051], [0058]).

Regarding claims 7 and 24, Duggal and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the computer program is further configured to classify one or more leads as a hot lead, a cold lead, or a warm lead, increasing probability of converting the one or more leads (para [0003], [0027], [0038]).

Regarding claims 8 and 25, Duggal and Gharachorloo teach the above computer program and method of claims 1 and 18.  Duggal also teaches wherein the computer program is further configured to classify one or more contacts within the lead as active contacts, inactive contacts, or slipping away contacts (para [0003], [0027], [0038]).

Regarding claim 29, Duggal and Gharachorloo teach the above system of claim 26.  Duggal also teaches wherein the computer program is further configured to classify one or more leads as a hot lead, a cold lead, or a warm lead, increasing probability of converting the one or more leads or classify one or more contacts within the lead as active contacts, inactive contacts, or slipping away contacts (para [0003], [0027], [0038]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684